Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s Amendment filed on December 1, 2021 has been fully considered and entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-11 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Middlebrook et al. (US 2016/0306117 A1) in view of Taillaert et al. (US 20120093456 A1), further in view of Tanaka et al. (4,601,535).
Regarding claims 1 and 9, Middlebrook et al., henceforth Middlebrook, discloses a system comprising a single mode fiber (20 in Fig. 1, paragraph 0032); and a photonic chip (15) coupled with the single mode fiber, the photonic chip comprising: a silicon waveguide (18, paragraph 0031) to transmit light in a first direction; and a polymer optical coupler (60 in Fig. 6, paragraph 0033) to facilitate conveyance of light through a first portion (a portion of coupler 65 at end 68) and a second portion (remainder of coupler 65 including end 67), wherein the first portion is at least partially coupled to a face of a waveguide (see Fig. 1 and paragraph 0047); the second portion is adjacent to the first portion; a width of the second portion increases uniformly from a first width of a first side of the second portion of the optical coupler adjacent to the first portion measured perpendicular to the first direction and the face of the waveguide to a second width of a second side of the second portion opposite the first side, and a thickness of 
Still regarding claims 1 and 9, Middlebrook teaches the claimed invention except for the material of the stack.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the stack from a dielectric material since dielectrics are well-known and commonly used materials for substrates, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Still regarding claims 1 and 9, Middlebrook teaches the claimed invention except for the first portion of the coupler at least partially over a face of the silicon waveguide.  Taillaert discloses an optical coupler (130 in Fig. 1) for coupling light between a fiber (200) and a silicon waveguide (120), where a first portion of the coupler is at least partially over a face of the silicon waveguide in Fig. 1 and paragraph 0046.  Since both inventions relate to optical devices, one having ordinary skill in the before the effective filing date of the claimed invention would have found it obvious to have the coupler over the waveguide as disclosed by Taillaert in the optical device of Middlebrook for the purpose of enhancing the coupling.
Still regarding claims 1 and 9, the proposed combination of Middlebrook and Taillaert teaches the claimed invention except for an anti-reflecting material.  Tanaka discloses a facet of a semiconductor laser (1 in Fig. 4) at a second side proximate to an optical fiber (2) and distant from a first side (opposite side of laser 1, not shown in Fig. 4) is 
Regarding claims 2-6, 10 and 11, the proposed combination of Middlebrook, Taillaert and Tanaka teaches the claimed invention including a polymer coupler having the claimed first and second portions but does not specifically state the dimensions.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to arrive at the claimed dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Middlebrook further discloses the silicon waveguide (18) disposed on a face of a dielectric stack (17, see paragraph 0031 which discloses the cladding 17 formed of silica, which is known to be a dielectric).  The proposed combination of Middlebrook, Taillaert and Tanaka teaches the claimed invention except for specifically stating the second portion coupled to the face of the dielectric stack.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to couple the second portion to the face of the dielectric stack since dielectrics are well-known and commonly used materials for substrates, and in order to simplify the manufacturing process of the optical device.
.

Response to Arguments
Applicant's arguments, see pages 6-7, with respect to claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 1, 2022